DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 21-23 have been considered but are moot because the arguments are directed to the claims as amended and the new ground of rejection address the arguments as they related to the claims as amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse et al. (US Patent 10,082,038 B2) in view of Adis (US Patent 7,704,041 B2) and further in view of McCaffrey (US PGPUB 2013/0209240 A1).

Regarding claim 1, Cortequisse et al. discloses an apparatus to control clearance for a turbine engine (Fig. 1), the apparatus comprising: a case (45) surrounding at least part of the turbine engine (Fig. 3), the at least part of the turbine including at least one of the shroud or hanger to contain airflow in the at least part of turbine engine (Fig. 3); an actuator to control clearance between a blade (24) and the at least one of the shroud or the hanger.
However, Cortequisse et al. does not teach or suggest, “the actuator including a multilayer stack of material, wherein the actuator is outside of the case; and a rod coupled to the actuator and the at least one of the shroud or the hanger through an opening in the case, the rod to move the at least one of the shroud or the hanger based on the multilayer stack of material”, or “wherein the actuator adjusts the clearance in a first direction based on a first measurement and adjusts the clearance in a second direction based on a second measurement, wherein at least one of the first measurement and the second measurement is related to at least one of temperature, pressure, stator vane position, air bleed valve position, throttle lever position, or air density” .
Adis teaches, in the field of variable clearance between stationary and rotating components (Col 1:14-15), the actuator (34) including a multilayer stack of material (Fig. 2, Col 6:53-7:4), and wherein the actuator is outside of the case (Fig. 2); and a rod (72) coupled to the actuator (Fig. 2) and the at least one of the shroud or the hanger through an opening in the case (Fig. 2), the rod to move the at least one of the shroud or the hanger based on the multilayer stack of material (Col 6:53-7:4).
McCaffrey teaches adjusting the position of blade outer air seal segments (74) radially in response to at least one of an aircraft maneuver and a detected engine temperature ([0049]) to limit rub and extend the lifetime of blade outer air seals.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the clearance control actuator of Cortequisse et al. with the multilayer stack of material wherein the actuator is outside of the case; and a rod coupled to the actuator and the at least one of the shroud or hanger through an opening in the case, the rod to move the at least one of the shroud or the hanger based on the multilayer stack of material of Adis; as both references are in the same field of endeavor, and one of ordinary skill would appreciate that doing so would amount to a simple substitution of one art known control actuator  for another to obtain the same predictable result of controlling the clearance of a shroud / hanger.  In the modified device of Cortequisse et al.  the extending component (72) would be “fixed to or formed integrally with the impeding portion such that the extending portion is capable of radial movement” (Col. 6:17-19) and the actuator (34) biases the attachment component and is “at least one pneumatic device, at least one piezoelectric device, and at least one sinusoidal spring” (Col 6:54-7:4).
It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the clearance control apparatus of Cortequisse et al. by having the actuator controller adjust the clearance in a first direction based on a first measurement (thermal contraction or expansion of the engine [0049]) and adjusts the clearance in a second direction based on a second measurement (thermal contraction or expansion of the engine [0049]) as taught by McCaffrey, wherein at least one of the first measurement and the second measurement is related to at least one of a temperature ([0049]),  and throttle lever position ([0049], shown as an aircraft maneuver), because McCaffrey teaches “by limiting rub during such aircraft maneuvers, the lifetime of the blade out air seals is extended, In another example, a detected change in temperature can cause thermal expansion or contraction in portions of the engine. In response to a detected change in temperature or predetermined temperature threshold, a control signal is sent to the actuator or actuators to move the blade out air seals [0049].” (which would be understood to extend the lifetime and effectiveness of the seal)

Regarding claim 2, the combination of Cortequisse et al., Adis and McCaffrey teach all of claim 1 as above, wherein the at least part of the turbine includes a turbine or compressor (Cortequisse et al., Fig. 1).

Regarding claim 3, the combination of Cortequisse et al., Adis and McCaffrey teach all of claim 1 as above, wherein the actuator controls clearance for a group of shrouds (Fig. 2, 34; Cortequisse et al.) in the at least part of the turbine engine or for a partial group of shrouds in the at least part of the turbine engine.

Regarding claim 4, the combination of Cortequisse et al., Adis and McCaffrey teach all of claim 1 as above, wherein the multilayer stack of material includes at least one of piezoelectric material (Col 7:1-4, Adis; Col 2:31-37, Cortequisse et al.).

Regarding claim 5, the combination of Cortequisse et al., Adis, and McCaffrey teach all of claim 4 as above, wherein the apparatus further including a controller (56, Col 6:42-56; Cortequisse et al.), the controller to supply an electrical current to the multilayer stack of material in the actuator (Col 6:12-18, Cortequisse et al.), the multilayer stack of material displaced by the electrical current.

Regarding claim 6, the combination of Cortequisse et al., Adis, and McCaffrey teach all of claim 5 as above, wherein the actuator control the clearance between the blade and the at least one of the shroud or the hanger using the displacement of the multilayer stack of material (Col 6:42-56, Cortequisse et al.).

Regarding claim 21, the combination of Cortequisse et al., Adis, and McCaffrey teach all of claim 1 as above, wherein the actuator adjusts the clearance based on a temperature measurement (McCaffrey, [0049]).

Regarding claim 22, the combination of Cortequisse et al., Adis, and McCaffrey teach all of claim 1 as above, wherein the first direction is inward to counteract an expansion of the case based on the temperature measurement being a hot air temperature measurement (McCaffrey, [0049]).
Regarding claim 23, the combination of Cortequisse et al., Adis, and McCaffrey teach all of claim 1 as above, wherein the second direction is outward to counteract a contraction of the case based on the temperature measurement being a cold air temperature measurement (McCaffrey, [0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./               Examiner, Art Unit 3745                                                                                                                                                                                         
/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745